Citation Nr: 0808014	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to April 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran is seeking service connection for post traumatic 
stress disorder (PTSD).  He contends that while he was in 
jump school he fell while trying to execute a jump, was 
sucked under the plane, got tangled under the fuselage, had 
to untangle himself while in fear for his life and finally 
fell to the ground injuring his back and knee.  At the Travel 
Board hearing of January 2008 the veteran testified that he 
did not seek medical treatment at the time because he was 
told to continue working.  Outpatient medical treatment 
records note a diagnosis of PTSD based on the claimed 
stressor.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

Personnel service records show that the veteran was in jump 
school for three weeks from November to December 1987.  
Service medical records note that the veteran injured his 
back while in jump school when he fell off a training tower.  
However, as noted above, the veteran has claimed that he fell 
from a plane while attempting a jump and was tangled under 
the fuselage during which time he feared for his life.  The 
AOJ has not attempted to obtain records to verify the claimed 
incident.  The AOJ must attempt to verify the claimed 
stressor.  Accordingly, the case is REMANDED for the 
following action:

1.  The AOJ should obtain the unit records 
for the HHC 1st Battalion (ABN), 507th 
Infantry SB US Army Infantry School, Ft. 
Benning, Georgia, for the time period 
between November 20, 1987 to December 11, 
1987 to attempt to verify the veteran's 
account of an in-service accident while 
jumping off a plane where he got tangled 
under the fuselage. 

2.  If there is confirmation of the 
stressor, the AOJ should schedule the 
appellant for a VA examination for the 
purpose of determining the presence of 
PTSD and if present, the stressor.  The 
file should be made available to the 
examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

